696 N.W.2d 708 (2005)
OSTROTH
v.
WARREN REGENCY, G.P., L.L.C.
No. 126859.
Supreme Court of Michigan.
May 12, 2005.
SC: 126859, COA: 245934.
On order of the Court, the application for leave to appeal the July 8, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed: (1) whether MCL 600.5839(1) precludes application of the statutes of limitation prescribed by MCL 600.5805 and, if not, (2) which statute of limitation, MCL 600.5805(6) or MCL 600.5805(10), is applicable to the claim asserted against defendant Edward Schulak, Hobbs & Black, Inc. in this case. The motions for leave to file brief amicus curiae on appeal are also considered, and they are GRANTED. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.